Name: Commission Regulation (EEC) No 894/93 of 16 April 1993 amending Regulation (EEC) No 3810/91 with regard to the list of products subject to the supplementary trade mechanism (STM) for trade with Portugal in the beef and veal sector
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  trade policy;  consumption
 Date Published: nan

 No L 93/8 17. 4. 93Official Journal of the European Communities COMMISSION REGULATION (EEC) No 894/93 of 16 April 1993 amending Regulation (EEC) No 3810/91 with regard to the list of products subject to the supplementary trade mechanism (STM) for trade with Portugal in the beef and veal sector whereas the rules of application for deliveries to Spain are laid down by Commission Regulation (EEC) No 3829/92 (6) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 251 thereof, Having regard to Council Regulation (EEC) No 3817/92 of 28 December 19921aying down general rules for applying the supplementary trade mechanism to imports into Spain of products other than fruit and vegetables ('), and in particular Article 9 thereof, Whereas Council Regulation (EEC) No 744/93 of 17 March 1993 laying down general rules for applying the supplementary trade mechanism to deliveries in Portugal of products other than fruit and vegetables (2), applies Regulation (EEC) No 3817/92 to imports into Portugal of products other than fruit and vegetables ; Whereas Commission Regulation (EEC) No 3810/91 (3), as last amended by Regulation (EEC) No 3826/92 (4), lays down the detailed rules for the application of the supple ­ mentary trade mechanism to trade in the beef and veal sector and, in particular for 1993 , the indicative ceilings for certain groups of products which can be imported into Portugal from the Community as constituted on 31 December 1985 ; whereas Council Regulation (EEC) No 743/93 of 17 March 1993 on the list of products subject to the supplementary trade mechanism and exported to Portugal restricts from 1 April 1993, for deli ­ veries to Portugal (% the application of the STM in the beef and veal sector to live bovine animals ; whereas, therefore, the Annex to Regulation (EEC) No 3810/91 should be amended for Portugal ; Whereas Article 1 (3) of Regulation (EEC) No 3817/92 lays down that the issue of STM licences need not neces ­ sarily be subject to the lodging of a security ; whereas that possibility was provided, in particular, to facilitate trade in the products concerned ; whereas use should be made of that possibility to lay down that no security need be lodged when applications for the STM licences concerned are submitted ; Whereas the same rules of application should be applied for deliveries to Portugal as for deliveries to Spain ; Article 1 Regulation (EEC) No 3810/91 is hereby amended as follows : 1 . Article 8 is replaced by the following : Article 8 1 . The provisions of Regulation (EEC) No 574/86 shall apply, in so far as is necessary, for the supple ­ mentary trade mechanism provided for in Regulation (EEC) No 3817/92, save as otherwise provided in para ­ graph 2. 2. For the purpose of applying Regulation (EEC) No 3817/92 and Article 7 of Regulation (EEC) No 574/86, copy No 4 of the internal Community transit document stamped by the office of destination, for use in accordance with the provisions of Article 3 (3) (b) of Regulation (EEC) No 2726/90, shall be consi ­ dered a declaration of entry for consumption in Portugal . The provisions of the previous subparagraph shall not preclude the use of simplified Community transit procedures. They may not, however, be treated as a ground for checks at the frontier.' 2. Annex II is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Comunities. It shall apply from 1 April 1993 . (') OJ No L 387, 31 . 12. 1992, p. 12. O OJ No L 77, 31 . 3. 1993, p. 11 . O OJ No L 357, 28. 12. 1991 , p. 53 . (4) OJ No L 387, 31 . 12. 1992, p. 40. O OJ No L 77, 31 . 3. 1993, p . 9 . (6) OJ No L 387, 31 . 12. 1992, p. 45. 17. 4. 93 Official Journal of the European Communities No L 93/9 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 April 1993. For the Commission Rene STEICHEN Member of the Commission ANNEX 'ANNEX II Group I CN code Description Indicative ceiling 1993 1 ex 0102 90 Live animals of the domestic bovine species other than 22 000 head pure-bred breeding animals for bullfights (head) of which : January/February : , 5 000 March/April : 5 000 May/June : 2 000 July/August : 2 000 September/October : 4 000 November/December : 4 000'